Citation Nr: 1511215	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative disc disease of the lumbar spine and a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1985. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2012 VA Form 9 signed by the Veteran, he stated that he wanted a Board videoconference hearing.  However, in a later VA Form 90, dated June 19, 2014, the Veteran indicated that he did not want a Board hearing.

While a July 17, 2014 statement from the Veteran's representative noted the appellant's request in the November 2012 VA Form 9 for a videoconference hearing and a VA Form 8 dated July 22, 2014, notes a pending request for a Board videoconference hearing, in a statement dated July 25, 2014, the Veteran's representative reiterated the claimant's desire that he no longer wants a hearing.  

Both the June 2014 statement from the Veteran and the July 25, 2014, statement from the Veteran's representative indicating that the appellant no longer wanted a Board hearing were received by the RO on July 29, 2014.  As the most recent statement from the Veteran's representative indicates that he no longer desires a hearing and is consistent with the most recent communication from the Veteran, the Board concludes that the Veteran has withdrawn his request for a hearing before the Board.  

The Board's review includes the electronic and paper records.

The Veteran filed a claim of entitlement to service connection for a back disorder.  The RO denied entitlement to service connection for degenerative disc disease of the lumbar spine.  In a March 2013 statement, a private doctor diagnosed sciatica, post-laminectomy syndrome, arachnoiditis, and spinal stenosis.  Furthermore, a Social Security Administration decision reflects that disc herniation of the thoracic spine had been diagnosed.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board will consider these diagnoses as part of the claim on appeal.  In light of the above, the issue is as stated on the title page.

Since a May 2014 supplemental statement of the case, the RO in February 2015 received service personnel records.  The Veteran and his representative have not waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported various in-service back injuries and service treatment records show treatment for upper and low back symptomatology.  His service personnel records show his various duties and assignments.  The appellant is competent to report his injuries and the Board finds him credible.

The Veteran is receiving Social Security disability benefits based on his back disorder.  The AOJ should obtain all records from the Social Security Administration.

In the March 2013 statement, Dr. R. indicated that the onset of the back pain/lumbago and sciatica was approximately July 1984, which was during the Veteran's period of active duty.  A July 2011 VA examiner, however, opined that the degenerative disc disease of the lumbar spine was not related to active service.  In light of the conflicting medical opinions, another medical opinion is necessary.  Given that the Social Security Administration decision shows evidence of a diagnosis of disc herniation of the thoracic spine, another VA examination is required.

The Veteran submitted Dr. R.'s treatment records dated up to May 2012 but he was examined again by that doctor in May 2013.  The RO last obtained VA treatment records in May 2014.  The AOJ should attempt to obtain any additional treatment records from Dr. R. from May 2012 to the present and any additional VA treatment records from May 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back disorder.  Attempt to obtain any additional records from Dr. R. from May 2012 to the present.  Regardless of the claimant's response, obtain all treatment records from the VA Tennessee Valley Healthcare System from May 2014 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his back disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to back disorders and address the following:

(a)  Accepting the Veteran's reporting of his back injuries as claimed in his April 2013 statement as credible, is it at least as likely as not (50 percent or greater probability) that any current lumbar spine disorder - to include degenerative disc disease of the lumbar spine, sciatica, post-laminectomy syndrome, arachnoiditis, and spinal stenosis - is related to his military service, to include in-service treatment for low back symptomatology?  

(b)  Accepting the Veteran's reporting of his back injuries as claimed in his April 2013 statement as credible, is it at least as likely as not (50 percent or greater probability) that any current thoracic spine disorder - to include any disc herniation - is related to his military service, to include in-service treatment for upper back symptomatology?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issue on appeal with consideration of the additional evidence submitted since the May 2014 supplemental statement of the case.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




